^A'r. V^aVVv t.
                                         H XoxCjW AJlaiM<L.
      _x\uj^Q.^ ICoSIdLd iTt^dT nuTvAti^                        Ccih\C Ar.
      __v^o\x \jCivAV\                 0<j\iK lev VvciCiGjs. Ao Q^4v ^6i\/\e
      _ CX^5.l^oeCS. -f?)          CA^j2-S. 1 toUcV\ CkS^ 6J^ Vc\\6L>:iS.
      _C._6ixrV ftC
       DU-VM-bCiQvV-GJQ- A/LLX (aa^:^3A(t)rv^ C\r<2. -^k
       Ojtl ML^cctiei^ iJi't? b^lnc^ C-bixcidardd: /
       (^\i| \auQqe.r CJo^<ziJ\ /4oe.\:sh.2f js4ill on
        (M.U 0_CXS<zlS    \V         l\0u3 (LCjlI-\ X C^O cXcoX
       -Ci«v(^\f\c^ Ocii -l-fi<2_ '^ro^ress,        /Oia (Loj^q^
        b^elaCl -(-Ka-f- XT Kcxue. ilo-/ hexxr/dt -Atoaa
/-V             lAoeis-cA-^tj-       Xhaiit (^ou kj^jtu hKu.cX\
       -i^c l^olIiT -f-iM<2. ii/'yd. <3£Gdc4- Ia r€jS£>(otii\(^
        4-ihIS Tt::^rokleM,
                                              _.      .ccXI U
                                                     UcXuI?
                                               jCcL Az/^lue,
                                     Ttsc'^ 1^7 21110.




                                                         '              If?
rs                                                      i ^     s*     --f.-O

                                                                N     ^cxm
                                                                f*0   >v5^
                                                                      f<>r-
r
a

                           ri   JX
9.
                           db£

                                £
                                             93
    nI
    m                                        -4
    to                     o        I

o
in

o
    u
                           !b
                                V            P
    to
    -J

0)
    U)   ? o

                                f., 'ik i
         ri
         3i      c: -nrn
                                6
                                X
                                        tz
                                        5c
                                             2




                                             2
                                r^           r*"
                                1.1 i;j !v
               ^ I               ~      Ir   . ,


                                vV 7^ '
                                             i



         po ^


         U)
          I

         l>^
         <3
         (aj
         -4